Title: To Thomas Jefferson from James Madison, 16 August 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. Y. Augst. 16. 91.
 
Since I learnt that you are not to start for Virginia till the beginning of next month, I have been less in a hurry to shift myself to Philada. from this place, which I have reason to believe the more favorable of the two, at this season, to my health, as well as the more agreeable in the present state of the weather. I now propose to suspend my departure till monday next, and have therefore to ask the favor of you if this should get to hand in time, to forward any letters you may have received for me, by friday’s mail.
You intimated some time ago that one of your horses was ill and might retard the journey to Virga. Mine is now recovered, and can take his place. Matthew, whom I have no desire to carry with me, will remain in Philada. till my return.
 
I just hear that the British packet is arrived. From the time of her passage, she can bring nothing new; nor is any thing of that sort supplied here from any other quarter. Adieu My dear Sir, Yrs. affely:

Js. Madison Jr.

